Citation Nr: 1627537	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-04 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for service-connected residuals, laceration, left hand, first and third digits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from March 1988 to July 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for residuals, laceration, left hand, first and third digits, and assigned the same an initial noncompensable rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  On VA examination in March 2010, more than six years prior, the examiner determined that there were no disabling effects, that the Veteran presented with a normal left hand, and described his surgical scars.  Based on such, the AOJ, in an April 2010 rating decision, assigned the Veteran an initial noncompensable rating for the scars of his left hand.

In October 2009, the Veteran was referred to private physical therapy for his left hand complaints.  During private treatment in December 2009, the Veteran presented with decreased motion and strength, and the physician fit the Veteran with a splint and reported that he was unable to complete the activities of daily living without pain.  In June 2010 private treatment records, the physician noted that the Veteran had seen another provider and discussed steroid injections or surgical treatment.  In February 2012 private treatment records, the Veteran presented, post-injection, and complained of pain and numbness, with tenderness to palpation, active trigger finger, and diminished sensation.

The Veteran, in his July 2010 Notice of Disagreement, reported that while his left hand disability was rated considering his scars, he had limited motion, with locking, trigger finger, and pain with repetitive use, and had been undergoing physical therapy.  In his February 2012 Substantive Appeal, the Veteran reported triggering, numbness, and pain, and asserted that the VA examiner was not accurate when he determined that the Veteran did not have any disabling effects. 

As the VA examination in March 2010 was conducted more than six years prior and there is evidence suggesting the possibility of additional manifestations of the Veteran's service-connected left hand disability; on remand, the AOJ should afford the Veteran a new VA examination.

The most recent private treatment records associated with the claims file are dated in February 2012; on remand, the AOJ should provide the Veteran an opportunity to supplement the record with his updated private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any relevant private treatment records dated since February 2012.  Advise the Veteran that he may submit his private treatment records if he so chooses. Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2.  Make arrangements to obtain the Veteran's updated VA treatment records.  

3. Thereafter, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his left hand disability.  The claims file must be made available to the examiner for review. 

The examiner must identify all manifestations of the Veteran's injury to his left first and third fingers, to include scars.  The examiner should specifically determine whether there are any associated orthopedic or neurological residuals, such as trigger finger.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

4. Finally, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim on appeal.  If further action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case and allow him an appropriate opportunity to respond thereto.  Thereafter, the case should be returned to this Board for the purpose of appellate disposition, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

